DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claims 1-4, 6-11, 13-18, 20, and 22 (renumbered as claims 1-18) are allowed in this Office action.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance of claims 1-4, 6-11, 13-18, 20, and 22:
The closest prior art is Angulo et al. (U.S. Patent Application Publication No. 20130218865 A1, hereinafter referred to as Angulo), which teaches
a method, implemented on a computing device having at least one processor, storage (see Angulo para. 0151 and Fig. 14: the method of the invention is performed by computer system 1400 comprising processor 1401 and storage 1408), and a communication platform capable of connecting to a network (see Angulo para. 0158 and Fig. 14: computer system 1400 comprises network interface 1420 for connecting to network 1430) for online user profiling, comprising:
obtaining first content (see Angulo para. 0052 and Fig. 2: crawler module 204 obtains content) associated with a first user of a social media network (see Angulo para. 0119: the content is social media content associated with a user’s social profile);
extracting, from the first content, a first link pointing to second content (see Angulo para. 0054 and Fig. 2: parser module 206 extracts URLs from the obtained content; in an illustrative example, the obtained content is from the video-sharing website YouTube, and the system extracts a URL link from one of the comments on the YouTube content);
determining a second user of the social media network associated with the first user (see Angulo para. 0056 and Fig. 4: graph builder module 208 maps relationships between social network users);
extracting, from third content (see Angulo para. 0052 and Fig. 2: crawler module 204 obtains content), a second link pointing to fourth content (see Angulo para. 0054 and Fig. 2: parser module 206 extracts URLs from the obtained content);
retrieving the second content and the fourth content by accessing the first link and the second link, respectively (see Angulo para. 0054 and Fig. 2: parser modules 206 sends URL links back to crawler module 204 to guide the crawler module 204 in further crawls of content), wherein each of the first and third content is obtained from the social media network (see Angulo para. 0119: the obtained content is social media content; and see Angulo para. 0054: in an illustrative example, the obtained content is from the video-sharing website YouTube) and each of the second and fourth content is obtained from a content source not included in the social media network (see Angulo para. 0054 and Fig. 2: parser modules 206 sends URL links back to crawler module 204 to guide the crawler module 204 in further crawls of content; and see Angulo para. 0054: in an illustrative example, the system extracts a URL link from one of the comments on the YouTube video, and the link is to a product review), the first content being different from the third content (see Angulo para. 0054: in an illustrative example, the obtained content is from the video-sharing website YouTube; and see Angulo para. 0049: in another illustrative example, the obtained content is a WordPress webpage) and the second content being different than the fourth content (see Angulo para. 0054: in an illustrative example, the system extracts a URL link from one of the comments on the YouTube video, and the link is to a product review; and see Angulo para. 0049: in another illustrative example, the parser extracts a link from a WordPress webpage);
extracting, from the first, second, third, and fourth content, a plurality of features (Note: The claimed “features” are interpreted in light of the instant specification, which states the following: “The method and system in the present teaching can generate a profile of a social media network user, which contains various features such as entities, categories, content sources (e.g., publisher), phrases, etc.” See para. 0027 of the published specification, emphasis added.
see Angulo para. 0103: text and data values are extracted from the content; and see Walsh col. 2 L20-23: the content is scanned to generate a list of keywords; and see Walsh col. 18, table 4: keywords extracted from exemplary content are shown) reflecting a corresponding user's interests (see Angulo para. 0103: in an illustrative example, the system extracts the brands “Mac” and “Apple” from a Facebook update such as "Loving my new MacAir"; and see Walsh col. 18, table 4: the keywords extracted represent user interests; in the illustrative example of Table 4, some of extracted keywords include skiing, snowboarding, baseball, etc.);
scoring each of the plurality of features based on relevance of the feature to each of the first, second, third, and fourth content (see Angulo para. 0029 and 0034: relevance scores are calculated for each term parsed from the content; and see Walsh col. 12 L27-44: keywords are scored based on relevancy; and see Walsh col. 18, table 4: keywords are shown with their corresponding scores);
generating a user profile of the first user (see Angulo para. 0048 and Fig. 1: the system generates social profiles; and see Walsh col. 2 L11-19: the system generates user profiles) based on the plurality of features (see Angulo para. 0103: text and data values are extracted from the content; and see Walsh col. 2 L20-23: the content is scanned to generate a list of keywords; and see Walsh col. 18, table 4: keywords extracted from exemplary content are shown).

Another prior art reference relied upon is Walsh et al. (U.S. Patent No. 8,135,800 B1, hereinafter referred to as Walsh), which teaches
determining a second user of a social media network associated with a first user (see Walsh col. 5 L3-8: obtaining social network data comprises obtaining content of a target user; and see Walsh col. 4 L26-29: the system selects a user within the target user's social network; Note: Walsh’s “target user” corresponds to the claimed “first user” and Walsh’s “user within the target user’s social network” corresponds to the claimed “second user”);
extracting, from third content associated with the second user, fourth content (see Walsh col. 4 L26-29: for the selected user, the systems accesses content items shared by the selected user);
scoring each of a plurality of features based on relevance of the feature to content (Note: The claimed “features” are interpreted in light of the instant specification, which states the following: “The method and system in the present teaching can generate a profile of a social media network user, which contains various features such as entities, categories, content sources (e.g., publisher), phrases, etc.” See para. 0027 of the published specification, emphasis added. See Walsh col. 12 L27-44: scoring keywords based on relevancy to content);
generating an aggregated score for each of a plurality of features by aggregating scores of the feature associated with content (See Walsh col. 13 L38-64: determining total keyword contribution); and
filtering out at least one of the plurality of features based on the aggregated scores of the plurality of features (see Walsh col. 13 L38-64: ignoring a keyword based on the keyword's total point contribution); and
generating a user profile of a first user based on remaining of the plurality of features (see Walsh col. 13 L38-64: generating a target user’s profile by ignoring  certain keywords and considering others).

The relevant prior art of record does not disclose, teach or suggest the claimed invention with respect to the following (in combination with all other features in the claim):
retrieving the second content and the fourth content by accessing the first link and the second link, respectively, wherein each of the first and third content is obtained from the social media network and each of the second and fourth content is obtained from a content source not included in the social media network, the first content being different from the third content and the second content being different than the fourth content;
extracting, from the first, second, third, and fourth content, a plurality of features reflecting a corresponding user’s interests, wherein the plurality of features comprise a plurality of publishers associated with the first, second, third and fourth content;
scoring each of the plurality of publishers  based on relevance of the feature to each of the first, second, third, and fourth content;
generating an aggregated score for each of the plurality of publishers  weighting and aggregating scores of the  publisher associated with the first, second, third, and fourth content;
filtering out at least one of the plurality of publishers  on the aggregated scores of the plurality of features;
generating a user profile of the first user based on remaining of the plurality of publishers;  and
updating the user profile based on a time-decay model, wherein historical weights assigned to the scores of the plurality of publishers are updated based on the time-decay model, and the time decay model includes a time-decay factor that reduces the historical weights in an exponential manner with respect to time instances at which the first, second, third, and fourth content are obtained
(independent claim 1, and similar limitations of independent claims 8 and 15).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAR MIAN whose telephone number is (571) 270-3970.  The examiner can normally be reached on Monday to Friday, 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571) 272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/UM/
Examiner, Art Unit 2163       


/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163